DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 08/08/2022.
Claims 1-5 are pending and have been examined. Applicant has amended claims 1-5.
Response to Arguments
Applicant’s arguments with respect to the claim interpretation of claim 1 have been fully considered and are persuasive. The interpretation of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claims 1-5 rejected under 35 USC § 101 have been fully considered and are persuasive. The rejection under 35 USC § 101 against claims 1-5 has been withdrawn. 
Applicant’s arguments with respect to claims 1-5 rejected under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dürr (US 20200312163 A1) in view of Frew et al. (Lyapunov Guidance Vector Fields for Unmanned Aircraft Applications), in further view of Oh Koog et al. (KR 101710364 B1).
Regarding claim 1, Dürr discloses a fixed-wing unmanned aerial vehicle system (see at least abstract and paragraph [0036]) comprising: 
a fixed-wing unmanned aerial vehicle including one or more sensors to measure position, posture, and speed of the fixed-wing unmanned aerial vehicle to generate sensor data during a flight of the fixed-wing unmanned aerial vehicle (see at least paragraphs [0038] and [0062-0064]); 
a heading angle computation controller that computes a final heading angle of the fixed-wing unmanned aerial vehicle using a difference between the heading angle of the fixed-wing unmanned aerial vehicle, which is computed by the controller and a heading angle of the fixed wing unmanned aerial vehicle in an undisturbed environment (see at least paragraphs [0036], [0038], and [0044]); 
and a disturbance controller that computes the estimation disturbance speed using the final heading angle received from the heading angle computation controller and the sensor data (see at least paragraphs [0013-0014], [0045], [0062-0064], and [0076-0077]).
Dürr does not disclose a Lyapunov Guidance Vector Field (LGVF) path-following controller, which controls the fixed-wing unmanned aerial vehicle, the LGVF path-following controller comprising: 
an LGVF controller that receives a computed estimation disturbance speed based on a disturbance to the fixed-wing unmanned aerial vehicle from a nonlinear disturbance controller and that receives a heading angle command for the fixed-wing unmanned aerial vehicle and guidance commands including an airspeed and an altitude for the fixed-wing unmanned aerial vehicle system from outside of the fixed-wing unmanned aerial vehicle. 
However, Frew teaches a Lyapunov Guidance Vector Field (LGVF) path-following controller, which controls the fixed-wing unmanned aerial vehicle (see abstract), the LGVF path-following controller comprising: 
an LGVF controller that receives a computed estimation disturbance speed based on a disturbance to the fixed-wing unmanned aerial vehicle from a disturbance controller and that receives a heading angle command for the fixed-wing unmanned aerial vehicle and guidance commands including an airspeed and an altitude for the fixed-wing unmanned aerial vehicle system from outside of the fixed-wing unmanned aerial vehicle (see Sections II-III, page 371-373). 
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the Lyapunov Guidance Vector Field (LGVF) controller of Frew into the control modelling system of Dürr because they are both directed to stabilizing fixed-wing unmanned aerial vehicles (UAVs) while affected by wind speeds as they follow a desired path or track. One would be motivated to combine them because controlling the stability would help the UAV maintain the course and quickly return to course should wind disrupt its flight path.
The combination of Dürr and Frew does not disclose the disturbance controller being a nonlinear disturbance controller, wherein the nonlinear disturbance controller further comprises computing the estimation disturbance speed using a nonlinear disturbance observer (NDO), which is based on the following equation: 
d = z + p(x)
where d denotes an estimated speed of the disturbance and includes a modeling error, uncertainty, and sensor noise, z denotes an inner state of a nonlinear observer, and p(x) denotes a nonlinear function.
However, Oh Koog teaches a nonlinear disturbance controller, wherein the nonlinear disturbance controller further comprises computing the estimation disturbance speed using a nonlinear disturbance observer (NDO) (see at least pages 4-5 of the machine translation, beginning with “Referring to Fig. 4…” and ending with “5 is a flow chart…” where the passages describe the nonlinear disturbance observer and its corresponding uses and equations going to the estimation of the load/load state due to an external disturbance), which is based on the following equation: 
d = z + p(x)
where d denotes an estimated speed of the disturbance and includes a modeling error, uncertainty, and sensor noise, z denotes an inner state of a nonlinear observer, and p(x) denotes a nonlinear function (see at least Equation 4 on page 9 of foreign publication).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the nonlinear disturbance observer of Oh Koog into the combination of Dürr and Frew because they are all directed toward operating unmanned aerial vehicles (UAVs) and controlling them in response to disturbances. This would help the system and corresponding controller take the sensor data and incorporate it into a more responsive disturbance reaction while mitigating potential error, including a potential scenario where the UAV would be under a load, in order to more accurately estimate a load or a load disturbance due to an external disturbance.
Regarding claim 2, Dürr does not disclose the heading angle of the wing-fixed 
unmanned aerial vehicle in the undisturbed environment is computed using the following equation: 
Equation

    PNG
    media_image1.png
    172
    268
    media_image1.png
    Greyscale
 
where Va denotes a flight speed of an unmanned aerial vehicle, ψ denotes a heading angle of the unmanned aerial vehicle, u denotes an input command that is a turn rate of the unmanned aerial vehicle, Wx denotes wind speed in the x-axis direction, Wy denotes wind speed in the y-axis direction, x denotes a speed in the x-axis direction of the fixed-wing unmanned aerial vehicle, and y denotes a speed in the y-axis direction of the fixed-wing unmanned aerial vehicle.
	However, Frew teaches the heading angle of the wing-fixed unmanned aerial vehicle in the undisturbed environment is computed using the following equation: 
Equation

    PNG
    media_image1.png
    172
    268
    media_image1.png
    Greyscale

where Va denotes a flight speed of an unmanned aerial vehicle, ψ denotes a heading angle of the unmanned aerial vehicle, u denotes an input command that is a turn rate of the unmanned aerial vehicle, Wx denotes wind speed in the x-axis direction, Wy denotes wind speed in the y-axis direction, x denotes a speed in the x-axis direction of the fixed-wing unmanned aerial vehicle, and y denotes a speed in the y-axis direction of the fixed-wing unmanned aerial vehicle (see at least Equation (1) in Section II, page 371).
	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the Lyapunov Guidance Vector Field (LGVF) control algorithm into the control modelling system of Dürr because they are both directed to stabilizing fixed-wing unmanned aerial vehicles (UAVs) while affected by wind speeds. One would be motivated to combine them because controlling the stability would mitigate noise and interference in communicating commands with the UAV.
Regarding claim 3, Dürr discloses the controller receives the sensor data of the fixed-wing unmanned aerial vehicle from the one or more sensors (see at least paragraphs [0013-0014] and [0062-0064]).
Regarding claim 4, Dürr does not disclose the heading angle computation 
controller computes the final heading angle using the following equation: 
Equation 

    PNG
    media_image2.png
    119
    346
    media_image2.png
    Greyscale

where ψ denotes the final heading angle, X denotes a new input speed in the x-axis direction, which results from a disturbance computed from the NDO being considered for an LGVF, and Y denotes a new input speed in the y-axis direction, which results from a disturbance computed from the NDO being considered for the LGVF.
	However, Frew teaches the heading angle computation controller computes the final heading angle using the following equation: 
Equation

    PNG
    media_image3.png
    95
    277
    media_image3.png
    Greyscale

where ψ denotes the final heading angle, X denotes a new input speed in the x-axis direction, which results from a disturbance computed from the NDO being considered for an LGVF, and Y denotes a new input speed in the y-axis direction, which results from a disturbance computed from the NDO being considered for the LGVF (see at least Equation (6) in Section II, page 372).
	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the Lyapunov Guidance Vector Field (LGVF) control algorithm into the control modelling system of Dürr because they are both directed to stabilizing fixed-wing unmanned aerial vehicles (UAVs) while affected by wind speeds. One would be motivated to combine them because controlling the stability would mitigate noise and interference in communicating commands with the UAV.
Regarding claim 5, Dürr discloses the heading angle computation controller receives the computed estimated disturbance speed which reflects wind speed (see at least paragraphs [0063], [0080], and [0085]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.B./
Examiner, Art Unit 3666
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666